UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 11, 2007 GENCO SHIPPING & TRADING LIMITED (Exact Name of Registrant as Specified in Charter) Republic of the Marshall Islands 000-28506 98-043-9758 (State or Other Jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 299 Park Avenue 20th Floor (Address of Principal Executive Offices) 10171 (Zip Code) Registrant’s telephone number, including area code:(646) 443-8550 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): r Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) r Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) r Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) r Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. The Company disclosed the following information today: · To date, the Company has accumulated ownership of 18.2% of the outstanding stock of Jinhui Shipping and Transportation Limited. · The Company has updated certain of its pro forma financial information as of June 30, 2007 as follows: Selected Financial Information Updated Pro Forma 06/30/07* (Dollars in thousands) Balance Sheet Liquidity Position Cash $ 39,258 Revolving Credit Facility $ 1,377,000 Debt $ 720,083 Undrawn Facilities $ 656,917 Shareholders’ Equity $ 370,974 Cash $ 39,258 Net Debt** $ 680,825 Capitalization, net of cash $ 1,051,799 Net Debt / Capitalization, net of cash 65 % Total Liquidity $ 696,175 Pro Forma Reconciliation 06/30/07 (Dollars in thousands) 06/30/07 Actual Adjustment* 06/30/07 Pro Forma Cash $ 67,798 $ (28,540 ) $ 39,258 Debt $ 283,233 436,850 $ 720,083 Net Debt** $ 215,435 - $ 680,825 Shareholders’ Equity $ 387,814 $ (16,840 ) $ 370,974 Capitalization, net of cash $ 603,249 - $ 1,051,799 Net Debt & Total Capitalization Reconciliation Pro Forma 06/30/07* (Dollars in thousands) 06/30/07 Pro Forma Debt $ 720,083 Less:Pro Forma Cash* $ 39,258 Pro Forma Net Debt** $ 680,825 Plus:Pro Forma Shareholders’ Equity* $ 370,974 Pro Forma Capitalization, net of cash $ 1,051,799 * June 30, 2007 pro forma balance sheet information takes into effect the Company’s payment of dividends of $16.84 million on August 31, 2007 to all shareholders of record as of August 17, 2007, the drawdown of $178.25 million on July 24, 2007 related to the deposits on the 9 Capesize vessel acquisition, the drawdown of $225 million for the payment of 90% of the price for the Genco Augustus, and Genco Tiberius, the two vessels delivered during the third quarter of 2007, the drawdown of $33.6 million on August 14, 2007 for the deposit of the Evalend 6 vessel acquisition and the use of $11.7 million in cash for the purchase of 1,116,500 of additional Jinhui shares. We believe this information provides investors with a better understanding of our financial position. **Net debt is calculated as debt minus cash. · The Company has updated information on its estimated payment schedule for vessels it has agreed to acquire as follows: Vessel Name Expected Delivery(1) Deposit % of Purchase Price Deposit Payment (2) Payment on Delivery Total Price Genco London Q4 2007 15% $18,750 $106,250 $125,000 Genco Titus Q4 2007 15% 18,750 106,250 125,000 Genco Constantine Q2 2008 15% 19,350 109,650 129,000 Genco Hadrian Q4 2008 20% 24,200 96,800 121,000 Genco Commodus Q2 2009 20% 24,200 96,800 121.000 Genco Maximus Q2 2009 20% 24,000 96,000 120,000 Genco Claudius Q3 2009 20% 24,000 96,000 120,000 Genco Predator Q4 2007 10% 6,575 59,175 65,750 Genco Warrior Q4 2007 10% 6,575 59,175 65,750 Genco Hunter Q4 2007 10% 7,100 63,900 71,000 Genco Charger Q4 2007 10% 4,500 40,500 45,000 Genco Challenger Q4 2007 10% 4,200 37,800 42,000 Genco Champion Q4 2007 10% 4,650 41,850 46,500 Total: $186,850 $1,010,150 $1,197,000 (1) Estimated based on guidance from the sellers and respective shipyards. (2) Payable following execution of all definitive documentation for the purchase of the relevant vessel. “Safe Harbor” Statement Under the Private Securities Litigation Reform Act of 1995 The information set forth in this Item 7.01 contains forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. These forward looking statements are based on management’s current expectations and observations. Included among the factors that, in our view, could cause actual results to differ materially from the forward looking statements contained in the Exhibit are the following:(i) changes in demand or rates in the drybulk shipping industry; (ii) changes in the supply of or demand for drybulk products, generally or in particular regions; (iii) changes in the supply of drybulk carriers including newbuilding of vessels or lower than anticipated scrapping of older vessels; (iv) changes in rules and regulations applicable to the cargo industry, including, without limitation, legislation adopted by international organizations or by individual countries and actions taken by regulatory authorities; (v) increases in costs and expenses including but not limited to: crew wages, insurance, provisions, repairs, maintenance and general and administrative expenses; (vi) the adequacy of our insurance arrangements; (vii) changes in general domestic and international political conditions; (viii) changes in the condition of the Company’s vessels or applicable maintenance or regulatory standards (which may affect, among other things, our anticipated drydocking or maintenance and repair costs) and unanticipated drydock expenditures; (ix) the number of offhire days needed to complete repairs on vessels and the timing and amount of any reimbursement by our insurance carriers for insurance claims including offhire days; (x) the Company’s acquisition or disposition of vessels; (xi) the fulfillment of the closing conditions under the Company’s agreement to acquire the remaining seven Metrostar drybulk vessels; (xii) the fulfillment of the closing conditions under the Company’s agreement to sell the Genco Commander; (xiii) the fulfillment of the closing conditions under the Company’s agreements to acquire the six Evalend drybulk vessels; and other factors listed from time to time in our public filings with the Securities and Exchange Commission including, without limitation, the Company’s Annual Reports on Form 10-K for the year ended December 31, 2006 and its reports on Form 8-K and 10-Q. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, Genco Shipping
